                               Case 6:21-bk-01060-KSJ                            Doc 35         Filed 03/26/21           Page 1 of 49




 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:21-bk-01060-KSJ
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 26, 2021                          X /s/ Mary T. Nguyen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mary T. Nguyen
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 6:21-bk-01060-KSJ                                          Doc 35                 Filed 03/26/21                        Page 2 of 49

 Fill in this information to identify the case:

 Debtor name            Lake Cecile Resort Inc

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)               6:21-bk-01060-KSJ
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        9,606,597.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           531,309.88

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       10,137,906.88


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       17,143,810.33


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           232,511.99


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         17,376,322.32




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                       Doc 35      Filed 03/26/21           Page 3 of 49

 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:21-bk-01060-KSJ
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                         Checking                        9125                                     $4,945.20



                                                                            Checking, in the name of
           3.2.     SunTrust                                                MAI & Associates Inc            5623                                    $41,866.48



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $46,811.68
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Utility deposit with OUC, for property located at 672 N. Semoran Blvd, Orlando, FL
           7.1.     32807                                                                                                                            $6,934.33



                    Utility deposits with KUA, for property located at 4840 W. Irlo Bronson Mem Hwy,
           7.2.     Kissimmee, FL 34746 (3 separate accounts)                                                                                        $4,034.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                            Doc 35      Filed 03/26/21            Page 4 of 49

 Debtor           Lake Cecile Resort Inc                                                            Case number (If known) 6:21-bk-01060-KSJ
                  Name




                    Utility deposit with KUA, for property located at 4636 W. Irlo Bronson Mem Hwy,
           7.3.     Kissimmee, FL 34746                                                                                                           $2,020.04



                    Utility deposit with Toho, for property located at 4840 W. Irlo Bronson Mem Hwy,
           7.4.     Kissimmee, FL 34746                                                                                                           $4,143.65



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                 $17,132.02
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 43,866.18    -                                0.00 = ....                  $43,866.18
                                              face amount                             doubtful or uncollectible accounts




           11b. Over 90 days old:                               555,700.00        -                       547,200.00 =....                       $8,500.00
                                              face amount                             doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $52,366.18
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                             Valuation method used    Current value of
                                                                                                             for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:
                     2 insurance claim checks for property located at 4900 W.
                     Irlo Bronson Mem Hwy, Kissimmee, FL 34746 (subject to
           16.1.     $40,000 commission fees)                                                                                                  $400,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                       Doc 35      Filed 03/26/21       Page 5 of 49

 Debtor         Lake Cecile Resort Inc                                                        Case number (If known) 6:21-bk-01060-KSJ
                Name


 17.       Total of Part 4.                                                                                                       $400,000.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Motel furnishings and fixtures located at 4840
           W. Irlo Bronson Mem Hwy, Kissimmee, FL
           34746                                                                            $0.00    Mgmt. opinion                       $15,000.00


           Motel furnishings and fixtures located at 4880
           W. Irlo Bronson Mem Hwy, Kissimmee, FL
           34746 (not accessible to debtor)                                                 $0.00    Mgmt. opinion                             $0.00


           Motel furnishings and fixtures located at 4900
           W. Irlo Bronson Mem Hwy, Kissimmee, FL
           34746 (old, ruined or broken; not accessible to
           debtor)                                                                          $0.00    Mgmt. opinion                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                         Doc 35     Filed 03/26/21       Page 6 of 49

 Debtor         Lake Cecile Resort Inc                                                         Case number (If known) 6:21-bk-01060-KSJ
                Name


 51.       Total of Part 8.                                                                                                          $15,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of     Valuation method used   Current value of
           property                                       extent of            debtor's interest     for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,                                            *Based on
           apartment or office building, if                                      2019 tax return
           available.
           55.1. 2-story retail/office
                     building located at
                     1220-1228 E Colonial
                     Drive, Orlando, FL
                     32803

                     Legal description:
                     see attached exhibit
                     Parcel ID:
                     25-22-29-1536-02-040                 Fee simple                   $750,000.00   Property records                $1,449,197.00


           55.2.     3-story commercial
                     office building
                     located at 672 N.
                     Semoran Blvd,
                     Orlando, FL 32807

                     Legal description:
                     see attached exhibit
                     Parcel ID:
                     28-22-30-0000-00-001                 Fee simple                $1,250,000.00    Property records                $1,662,400.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                       Doc 35      Filed 03/26/21       Page 7 of 49

 Debtor         Lake Cecile Resort Inc                                                       Case number (If known) 6:21-bk-01060-KSJ
                Name

           55.3.     Retail strip center
                     located at 4636 W.
                     Irlo Bronson Mem
                     Hwy, Kissimmee, FL
                     34746

                     Legal description:
                     see attached exhibit
                     Parcel IDs:
                     13-25-28-0000-0430-0
                     000 &
                     13-25-28-0000-0540-0
                     000                                  Fee simple               $1,500,000.00      Property records            $2,205,900.00


           55.4.     Motel with 99 rooms,
                     located at 4840 W.
                     Irlo Bronson Mem
                     Hwy, Kissimmee, FL
                     34746

                     Legal description:
                     see attached exhibit
                     Parcel ID:
                     11-25-28-0000-0070-0
                     000                                  Fee simple                 $500,000.00      Property records            $1,045,600.00


           55.5.     Motel with 128
                     rooms, located at
                     4880 W. Irlo Bronson
                     Mem Hwy,
                     Kissimmee, FL 34746

                     Legal description:
                     see attached exhibit
                     Parcel ID:
                     11-25-28-0000-0080-0
                     000                                  Fee simple               $1,200,000.00      Property records            $1,655,700.00


           55.6.     Motel with 120
                     rooms, located at
                     4900 W. Irlo Bronson
                     Mem Hwy,
                     Kissimmee, FL 34746

                     Legal description:
                     see attached exhibit
                     Parcel ID:
                     11-25-28-0000-0090-0
                     000                                  Fee simple               $2,100,000.00      Property records            $1,587,800.00




 56.       Total of Part 9.                                                                                                     $9,606,597.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                       Doc 35      Filed 03/26/21        Page 8 of 49

 Debtor         Lake Cecile Resort Inc                                                       Case number (If known) 6:21-bk-01060-KSJ
                Name

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Insurance with Surety One, Inc for all properties for
            commercial general liability, automobile liability &
            commercial property                                                                                                                $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Interessant Hospitality, LLC - Case No.
            2017-CA-004387O, Orange County, FL                                                                                           Unknown
            Nature of claim          Counterclaim for breach of
                                     agreement
            Amount requested                          Unknown


            Camron Louis Burrill, et al. - Case No. 2020 CC 000884
            EV, Osceola County, FL                                                                                                       Unknown
            Nature of claim         Eviction
            Amount requested                           Unknown


            Airiana Rosado, et al. - Case No. 2019 CC 003310 EV,
            Osceola County, FL                                                                                                           Unknown
            Nature of claim           Eviction
            Amount requested                          Unknown


            Bradley Knirnschild, et al. - Case No. 2019 CC 002065
            EV, Osceola County, FL                                                                                                       Unknown
            Nature of claim          Eviction
            Amount requested                           Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                       Doc 35      Filed 03/26/21       Page 9 of 49

 Debtor         Lake Cecile Resort Inc                                                       Case number (If known) 6:21-bk-01060-KSJ
                Name

           Kathryn Duart - Case No. 2019 CC 002486 EV, Osceola
           County, FL                                                                                                                   Unknown
           Nature of claim        Eviction
           Amount requested                       Unknown


           Russell Jewell, et al. - Case No. 2021 CC 000862 EV,
           Osceola County, FL                                                                                                           Unknown
           Nature of claim           Eviction
           Amount requested                           Unknown



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Claim against Marlene Caballero (A Genius Investment 66
           LLC) dba The Chateau Lounge                                                                                                  Unknown
           Nature of claim        Eviction
           Amount requested                        Unknown



           Possible claim against Innovated Property Management                                                                         Unknown
           Nature of claim
           Amount requested                                          Unknown



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                Case 6:21-bk-01060-KSJ                                  Doc 35             Filed 03/26/21               Page 10 of 49

 Debtor          Lake Cecile Resort Inc                                                                              Case number (If known) 6:21-bk-01060-KSJ
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $46,811.68

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $17,132.02

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $52,366.18

 83. Investments. Copy line 17, Part 4.                                                                           $400,000.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $15,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $9,606,597.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $531,309.88           + 91b.            $9,606,597.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $10,137,906.88




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Case 6:21-bk-01060-KSJ   Doc 35   Filed 03/26/21   Page 11 of 49
Case 6:21-bk-01060-KSJ   Doc 35   Filed 03/26/21   Page 12 of 49
Case 6:21-bk-01060-KSJ   Doc 35   Filed 03/26/21   Page 13 of 49
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21       Page 14 of 49

 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)             6:21-bk-01060-KSJ
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Best Meridian Insurance Co                     Describe debtor's property that is subject to a lien               $3,604,839.67             $1,587,800.00
       Creditor's Name                                Motel with 120 rooms, located at 4900 W. Irlo
       Attn: Managing or Gen.                         Bronson Mem Hwy, Kissimmee, FL 34746
       Agent
       8950 SW 74 Court, 24th                         Legal description: see attached exhibit
       Floor                                          Parcel ID: 11-25-28-0000-0090-0000
       Miami, FL 33156
       Creditor's mailing address                     Describe the lien
                                                      Mortgage & UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/2/18                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Osceola County Tax
       Collector
       2. Best Meridian Insurance
       Co
       3. Florida Dept. of Revenue
       4. Osceola County, Florida
       5. Premier Elevator
       Company Inc

 2.2   Best Meridian Insurance Co                     Describe debtor's property that is subject to a lien               $3,706,335.26             $2,205,900.00
       Creditor's Name                                Retail strip center located at 4636 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       8950 SW 74 Court, 24th                         Parcel IDs: 13-25-28-0000-0430-0000 &
       Floor                                          13-25-28-0000-0540-0000
       Miami, FL 33156
       Creditor's mailing address                     Describe the lien


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 15 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

                                                      Mortgage & UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/12/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Osceola County Tax
       Collector
       2. Osceola County Tax
       Collector
       3. Best Meridian Insurance
       Co
       4. Osceola County, Florida
       5. Florida Dept. of Revenue

 2.3   Best Meridian Insurance Co                     Describe debtor's property that is subject to a lien                 $2,698,596.23    $1,045,600.00
       Creditor's Name                                Motel with 99 rooms, located at 4840 W. Irlo
       Attn: Managing or Gen.                         Bronson Mem Hwy, Kissimmee, FL 34746
       Agent
       8950 SW 74 Court, 24th                         Legal description: see attached exhibit
       Floor                                          Parcel ID: 11-25-28-0000-0070-0000
       Miami, FL 33156
       Creditor's mailing address                     Describe the lien
                                                      Mortgage & UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/24/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Osceola County Tax
       Collector
       2. Osceola County, Florida
       3. Best Meridian Insurance
       Co
       4. Florida Dept. of Revenue

 2.4   Best Meridian Insurance Co                     Describe debtor's property that is subject to a lien                 $3,212,629.60    $3,111,597.00
       Creditor's Name                                2-story retail building located at 1220-1228 E
       Attn: Managing or Gen.                         Colonial Drive, Orlando, FL 32803; and
       Agent                                          3-story commercial office building located at
       8950 SW 74 Court, 24th                         672 N Semoran Blvd, Orlando, FL 32807
       Floor
       Miami, FL 33156
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 16 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

                                                      Mortgage & UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/14/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Best Meridian Int'l Ins Co                     Describe debtor's property that is subject to a lien                 $2,928,976.83    $1,655,700.00
       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
       Attn: Managing or Gen.                         Bronson Mem Hwy, Kissimmee, FL 34746
       Agent
       8950 SW 74 Court, 24th                         Legal description: see attached exhibit
       Floor                                          Parcel ID: 11-25-28-0000-0080-0000
       Miami, FL 33156
       Creditor's mailing address                     Describe the lien
                                                      Mortgage & UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/24/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Osceola County Tax
       Collector
       2. Best Meridian Int'l Ins Co
       3. Florida Dept. of Revenue
       4. Sunbelt Rentals Inc
       5. Tohopekaliga Water
       Authority
       6. Osceola County, Florida

 2.6   Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                     $1,147.08    $1,449,197.00
       Creditor's Name                                2-story retail/office building located at
                                                      1220-1228 E Colonial Drive, Orlando, FL
                                                      32803

       Bankruptcy Unit                                Legal description: see attached exhibit
       PO Box 6668                                    Parcel ID: 25-22-29-1536-02-040
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 17 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2120
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Orange County Tax
       Collector
       2. Best Meridian Insurance
       Co
       3. Florida Dept. of Revenue

 2.7   Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                     $1,147.08    $1,662,400.00
       Creditor's Name                                3-story commercial office building located at
                                                      672 N. Semoran Blvd, Orlando, FL 32807

       Bankruptcy Unit                                Legal description: see attached exhibit
       PO Box 6668                                    Parcel ID: 28-22-30-0000-00-001
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2116
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Orange County Tax
       Collector
       2. Best Meridian Insurance
       Co
       3. Florida Dept. of Revenue

 2.8   Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                     $1,147.08    $2,205,900.00
       Creditor's Name                                Retail strip center located at 4636 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

                                                      Legal description: see attached exhibit
       Bankruptcy Unit                                Parcel IDs: 13-25-28-0000-0430-0000 &
       PO Box 6668                                    13-25-28-0000-0540-0000
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 18 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2113
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.9   Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                     $2,416.29    $1,587,800.00
       Creditor's Name                                Motel with 120 rooms, located at 4900 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Bankruptcy Unit                                Legal description: see attached exhibit
       PO Box 6668                                    Parcel ID: 11-25-28-0000-0090-0000
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2118
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.1
 0     Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                     $1,396.76    $1,045,600.00
       Creditor's Name                                Motel with 99 rooms, located at 4840 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Bankruptcy Unit                                Legal description: see attached exhibit
       PO Box 6668                                    Parcel ID: 11-25-28-0000-0070-0000
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2115
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 19 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)     6:21-bk-01060-KSJ
              Name

 2.1
 1     Florida Dept. of Revenue                       Describe debtor's property that is subject to a lien                      $3,401.25    $1,655,700.00
       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Bankruptcy Unit                                Legal description: see attached exhibit
       PO Box 6668                                    Parcel ID: 11-25-28-0000-0080-0000
       Tallahassee, FL 32314-6668
       Creditor's mailing address                     Describe the lien
                                                      Sales & Use Tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/9/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2119
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.5

 2.1   Orange County Tax
 2     Collector                                      Describe debtor's property that is subject to a lien                     $52,323.13    $1,449,197.00
       Creditor's Name                                2-story retail/office building located at
                                                      1220-1228 E Colonial Drive, Orlando, FL
                                                      32803

       Attn: Scott Randolph                           Legal description: see attached exhibit
       PO Box 545100                                  Parcel ID: 25-22-29-1536-02-040
       Orlando, FL 32854
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2951
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Orange County Tax
       Collector
       2. Best Meridian Insurance
       Co
       3. Florida Dept. of Revenue

 2.1   Orange County Tax
 3     Collector                                      Describe debtor's property that is subject to a lien                     $85,201.65    $1,662,400.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 6 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 20 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)      6:21-bk-01060-KSJ
              Name

       Creditor's Name                                3-story commercial office building located at
                                                      672 N. Semoran Blvd, Orlando, FL 32807

       Attn: Scott Randolph                           Legal description: see attached exhibit
       PO Box 545100                                  Parcel ID: 28-22-30-0000-00-001
       Orlando, FL 32854
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7359
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Orange County Tax
       Collector
       2. Best Meridian Insurance
       Co
       3. Florida Dept. of Revenue

 2.1
 4     Osceola County                                 Describe debtor's property that is subject to a lien                      $78,391.00       Unknown
       Creditor's Name                                All real and personal property in Osceola
       Office of Commission                           County, Florida
       Auditor
       Attn: Horace Nwachukwu
       1 Courthouse Sq, Suite
       4600
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Tourist development tax
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/2/20                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6534
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Osceola County Tax
 5     Collector                                      Describe debtor's property that is subject to a lien                     $224,372.01    $1,655,700.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 7 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 21 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)      6:21-bk-01060-KSJ
              Name

       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Bruce Vickers
       2501 E. Irlo Bronson Mem                       Legal description: see attached exhibit
       Hwy                                            Parcel ID: 11-25-28-0000-0080-0000
       Kissimmee, FL 34744
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.5

 2.1   Osceola County Tax
 6     Collector                                      Describe debtor's property that is subject to a lien                     $210,550.63    $1,587,800.00
       Creditor's Name                                Motel with 120 rooms, located at 4900 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Bruce Vickers
       2501 E. Irlo Bronson Mem                       Legal description: see attached exhibit
       Hwy                                            Parcel ID: 11-25-28-0000-0090-0000
       Kissimmee, FL 34744
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.1   Osceola County Tax
 7     Collector                                      Describe debtor's property that is subject to a lien                      $62,562.13    $1,045,600.00
       Creditor's Name                                Motel with 99 rooms, located at 4840 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Bruce Vickers
       2501 E. Irlo Bronson Mem                       Legal description: see attached exhibit
       Hwy                                            Parcel ID: 11-25-28-0000-0070-0000
       Kissimmee, FL 34744
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 8 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 22 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)     6:21-bk-01060-KSJ
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.3

 2.1   Osceola County Tax
 8     Collector                                      Describe debtor's property that is subject to a lien                     $63,485.10    $2,205,900.00
       Creditor's Name                                Retail strip center located at 4636 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Attn: Bruce Vickers                            Legal description: see attached exhibit
       2501 E. Irlo Bronson Mem                       Parcel IDs: 13-25-28-0000-0430-0000 &
       Hwy                                            13-25-28-0000-0540-0000
       Kissimmee, FL 34744
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.1   Osceola County Tax
 9     Collector                                      Describe debtor's property that is subject to a lien                     $86,654.40    $2,205,900.00
       Creditor's Name                                Retail strip center located at 4636 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Attn: Bruce Vickers                            Legal description: see attached exhibit
       2501 E. Irlo Bronson Mem                       Parcel IDs: 13-25-28-0000-0430-0000 &
       Hwy                                            13-25-28-0000-0540-0000
       Kissimmee, FL 34744
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2018-2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 23 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.2
 0     Osceola County, Florida                        Describe debtor's property that is subject to a lien                     Unknown      $1,045,600.00
       Creditor's Name                                Motel with 99 rooms, located at 4840 W. Irlo
       Code Enforcement Board                         Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       1 Courthouse Sq, Suite                         Parcel ID: 11-25-28-0000-0070-0000
       1100
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Code enforcement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/19/17 & 1/15/20                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed
       Specified on line 2.3

 2.2
 1     Osceola County, Florida                        Describe debtor's property that is subject to a lien                     Unknown      $1,587,800.00
       Creditor's Name                                Motel with 120 rooms, located at 4900 W. Irlo
       Code Enforcement Board                         Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       1 Courthouse Sq, Suite                         Parcel ID: 11-25-28-0000-0090-0000
       1100
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Code enforcement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/20/19, 12/18/19, 8/19/20,                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       11/9/20 & 12/7/20
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.
       Specified on line 2.1




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 10 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 24 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)    6:21-bk-01060-KSJ
              Name

 2.2
 2     Osceola County, Florida                        Describe debtor's property that is subject to a lien                     Unknown      $2,205,900.00
       Creditor's Name                                Retail strip center located at 4636 W. Irlo
       Code Enforcement Board                         Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       1 Courthouse Sq, Suite                         Parcel IDs: 13-25-28-0000-0430-0000 &
       1100                                           13-25-28-0000-0540-0000
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Code enforcement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/15/17, 1/16/19 & 11/20/19                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.
       Specified on line 2.2

 2.2
 3     Osceola County, Florida                        Describe debtor's property that is subject to a lien                     Unknown      $1,655,700.00
       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
       Code Enforcement Board                         Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       1 Courthouse Sq, Suite                         Parcel ID: 11-25-28-0000-0080-0000
       1100
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Code enforcement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/17/19, 10/7/20, 11/9/20 &                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       12/7/20
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed
       Specified on line 2.5

 2.2   Premier Elevator Company
 4     Inc                                            Describe debtor's property that is subject to a lien                     $2,002.60    $1,587,800.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 11 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21         Page 25 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)     6:21-bk-01060-KSJ
              Name

       Creditor's Name                                Motel with 120 rooms, located at 4900 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746

       Attn: Philip Reid, VP                          Legal description: see attached exhibit
       230 Andrew Drive                               Parcel ID: 11-25-28-0000-0090-0000
       Stockbridge, GA 30281
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/8/20                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.2
 5     Sunbelt Rentals Inc                            Describe debtor's property that is subject to a lien                     $31,084.17    $1,655,700.00
       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       2015 Directors Row                             Parcel ID: 11-25-28-0000-0080-0000
       Orlando, FL 32809
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/3/20                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.5

 2.2   Tohopekaliga Water
 6     Authority                                      Describe debtor's property that is subject to a lien                     $85,150.38    $1,655,700.00
       Creditor's Name                                Motel with 128 rooms, located at 4880 W. Irlo
                                                      Bronson Mem Hwy, Kissimmee, FL 34746
       Attn: Managing or Gen.
       Agent                                          Legal description: see attached exhibit
       951 MLK Jr Blvd                                Parcel ID: 11-25-28-0000-0080-0000
       Kissimmee, FL 34741
       Creditor's mailing address                     Describe the lien
                                                      Utility
                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 12 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:21-bk-01060-KSJ                           Doc 35           Filed 03/26/21              Page 26 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)       6:21-bk-01060-KSJ
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/22/20                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.5

                                                                                                                               $17,143,810.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         33

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Best Meridian Insurance Co
        c/o Mitchell W. Mandler, Esq                                                                            Line   2.1
        201 Alhambra Cir, Suite 1205
        Miami, FL 33134

        Best Meridian Insurance Co
        c/o Mitchell W. Mandler, Esq                                                                            Line   2.2
        201 Alhambra Cir, Suite 1205
        Miami, FL 33134

        Best Meridian Insurance Co
        c/o Mitchell W. Mandler, Esq                                                                            Line   2.3
        201 Alhambra Cir, Suite 1205
        Miami, FL 33134

        Best Meridian Insurance Co
        c/o Mitchell W. Mandler, Esq                                                                            Line   2.4
        201 Alhambra Cir, Suite 1205
        Miami, FL 33134

        Best Meridian Int'l Ins Co
        c/o Mitchell W. Mandler, Esq                                                                            Line   2.5
        201 Alhambra Cir, Suite 1205
        Miami, FL 33134

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                                            Line   2.6
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                                            Line   2.7
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 13 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                 Doc 35       Filed 03/26/21             Page 27 of 49

 Debtor       Lake Cecile Resort Inc                                                    Case number (if known)    6:21-bk-01060-KSJ
              Name

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                            Line   2.8
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                            Line   2.9
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                            Line   2.10
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759

        State of FL, Dept of Rev
        c/o DOR Gen Counsel's Office                                                            Line   2.11
        Orlando Service Center
        400 W Robinson St, Ste N302
        Orlando, FL 32801-1759




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 14 of 14
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35            Filed 03/26/21                Page 28 of 49

 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)           6:21-bk-01060-KSJ
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,464.64
           Bank of America                                                      Contingent
           Attn: Managing or Gen. Agent                                         Unliquidated
           PO Box 982238
                                                                                Disputed
           El Paso, TX 79998-2238
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card
           Last 4 digits of account number      1317                         Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $130,000.00
           Cao Hung Doan                                                        Contingent
           c/o John A. Morey, Esq
                                                                                Unliquidated
           250 N Orange Ave, Ste 1220
           Orlando, FL 32801                                                    Disputed

           Date(s) debt was incurred 7/2/18                                  Basis for the claim:    Loan
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Colonial Real Estate Group
           c/o Samuel B. Weissman, Esq                                          Contingent
           Weissman Paul, PLLC                                                  Unliquidated
           999 Douglas Ave, Ste 3320                                            Disputed
           Altamonte Springs, FL 32714
                                                                             Basis for the claim:    Sale contract
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $40,000.00
           Goodman-Gable-Gould
           Adjusters International                                              Contingent
           Attn: Managing or Gen. Agent                                         Unliquidated
           6767 N Wickham Road, Ste 501                                         Disputed
           Melbourne, FL 32940
                                                                             Basis for the claim:    Commission fees
           Date(s) debt was incurred 2020
           Last 4 digits of account number 354F                              Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         23199                                            Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35            Filed 03/26/21                 Page 29 of 49

 Debtor       Lake Cecile Resort Inc                                                                  Case number (if known)            6:21-bk-01060-KSJ
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Interessant Hospitality, LLC                                         Contingent
           Attn: Managing or Gen. Agent
                                                                                Unliquidated
           5734 S. Semoran Blvd
           Orlando, FL 32822                                                    Disputed

           Date(s) debt was incurred 1/15/16                                 Basis for the claim:    Management/Operating Agreement
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,477.40
           Kissimmee Utility Authority                                          Contingent
           Attn: Brian Horton, Pres.                                            Unliquidated
           1701 W Carroll Street
                                                                                Disputed
           Kissimmee, FL 34741
           Date(s) debt was incurred 3/2/20
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,260.00
           Nardella & Nardella, PLLC                                            Contingent
           Attn: Managing or Gen. Agent                                         Unliquidated
           135 W Central Blvd, Ste 300
                                                                                Disputed
           Orlando, FL 32801
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Legal fees
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,756.72
           The Sherwin-Williams Co
           Attn: Managing or Gen. Agent                                         Contingent
           2800 Century Pkwy NE                                                 Unliquidated
           Suite 1000                                                           Disputed
           Atlanta, GA 30345
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred 2019
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,553.23
           Tohopekaliga Water Authority                                         Contingent
           Attn: Managing or Gen. Agent                                         Unliquidated
           951 MLK Jr Blvd
                                                                                Disputed
           Kissimmee, FL 34741
           Date(s) debt was incurred 2/11/20
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Interessant Hospitality, LLC
           c/o Patrick Willis, Esq                                                                    Line     3.5
           Willis & Oden PL
                                                                                                             Not listed. Explain
           2121 S Hiawassee Rd, Ste 116
           Orlando, FL 32835


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35        Filed 03/26/21           Page 30 of 49

 Debtor       Lake Cecile Resort Inc                                                              Case number (if known)   6:21-bk-01060-KSJ
              Name

 5a. Total claims from Part 1                                                                       5a.       $                    0.00
 5b. Total claims from Part 2                                                                       5b.   +   $              232,511.99

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                232,511.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                     Doc 35         Filed 03/26/21        Page 31 of 49

 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:21-bk-01060-KSJ
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 8/31/22, for
             the debtor's interest                        property located at
                                                          Suite M, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746                      Agustin Leonardo
                  State the term remaining                                              Erickson Linares
                                                                                        dba El Paradiso Restaurant
             List the contract number of any                                            5861 Wrenwater Drive
                   government contract                                                  Lithia, FL 33547


 2.2.        State what the contract or                   Month-to-month tenant
             lease is for and the nature of               rental lease, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          204, Orlando, FL 32807
                  State the term remaining
                                                                                        Alers Law Firm, PLLC
             List the contract number of any                                            672 N Semoran Blvd, Ste 204
                   government contract                                                  Orlando, FL 32807


 2.3.        State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 10/31/23, for
             the debtor's interest                        property located at
                                                          1224 E Colonial Drive,
                                                          Orlando, FL 32803
                  State the term remaining                                              Ammarai, LLC
                                                                                        dba Vietnam Cuisine
             List the contract number of any                                            10856 Arbor View Blvd
                   government contract                                                  Orlando, FL 32825


 2.4.        State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 5/1/22, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd,              Angel Law Firm, PL
                                                          Suites 203 & 205,             c/o Angel M. Mercado
                                                          Orlando, FL 32807             672 N Semoran Blvd, Ste 203
                  State the term remaining                                              Orlando, FL 32807

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 32 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease


             List the contract number of any
                   government contract


 2.5.        State what the contract or                   Sales contract of
             lease is for and the nature of               commercial property,
             the debtor's interest                        effective 8/12/20
                                                                                          Colonial Real Estate Group
                  State the term remaining                                                c/o Samuel B. Weissman, Esq
                                                                                          Weissman Paul, PLLC
             List the contract number of any                                              999 Douglas Ave, Ste 3320
                   government contract                                                    Altamonte Springs, FL 32714


 2.6.        State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 6/26/21, for
             the debtor's interest                        property located at
                                                          Suite G, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746
                  State the term remaining
                                                                                          David Anthony Gonzalez
             List the contract number of any                                              124 Seabreeze Circle
                   government contract                                                    Kissimmee, FL 34743


 2.7.        State what the contract or                   2 tenant rental leases
             lease is for and the nature of               ending 10/31/22, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd,
                                                          Suites 101 & 102,
                                                          Orlando, FL 32807
                  State the term remaining                                                David Hearsey
                                                                                          Select Insurance Company
             List the contract number of any                                              697 N. Semoran Blvd, Ste G
                   government contract                                                    Orlando, FL 32807


 2.8.        State what the contract or                   Month-to-month tenant
             lease is for and the nature of               rental lease, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          201, Orlando, FL 32807
                  State the term remaining                                                Elite Medical & Rehab Center
                                                                                          c/o Gabriel Wajner
             List the contract number of any                                              5949 E. Colonial Drive
                   government contract                                                    Orlando, FL 32807




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 33 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.9.        State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 6/16/22, for
             the debtor's interest                        property located at
                                                          Suite K, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746
                  State the term remaining                                                Evelia Rios
                                                                                          dba Eve's Alterations
             List the contract number of any                                              2634 Princess Way
                   government contract                                                    Kissimmee, FL 34746


 2.10.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 10/31/25, for
             the debtor's interest                        property located at
                                                          Suite B, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746                        Fountain of Salvacion
                  State the term remaining                                                Christian Churches, Inc.
                                                                                          c/o Pastor Martin Rivera
             List the contract number of any                                              4636 W. Irlo Bronson Mem Hwy
                   government contract                                                    Kissimmee, FL 34746


 2.11.       State what the contract or                   Broker agreement for
             lease is for and the nature of               motels
             the debtor's interest

                  State the term remaining                                                HotelMax Realty, Inc
                                                                                          Attn: Terry Hatfield
             List the contract number of any                                              278 Crystal Grove Blvd
                   government contract                                                    Lutz, FL 33548


 2.12.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 10/31/22, for
             the debtor's interest                        property located at
                                                          1222 E Colonial Drive,
                                                          Suite B, Orlando, FL
                                                          32803                           Johnny Tung
                  State the term remaining                                                dba Quynh Dao Perfect Cakes
                                                                                          1222 East Colonial Drive
             List the contract number of any                                              Suite B Front
                   government contract                                                    Orlando, FL 32803


 2.13.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 6/30/22, for
             the debtor's interest                        property located at
                                                          Suite A, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,             Jonathan Heath McGrael
                                                          FL 34746                        dba Muscle Fitness
                  State the term remaining                                                203 Norfolk Place
                                                                                          Kissimmee, FL 34747
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 3 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 34 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

             List the contract number of any
                   government contract


 2.14.       State what the contract or                   Sales contract of
             lease is for and the nature of               commercial property,
             the debtor's interest                        effective 1/7/21

                  State the term remaining                                                Lake Cecile Ventures, LLC
                                                                                          2001 Killebrew Drive
             List the contract number of any                                              Suite 100
                   government contract                                                    Minneapolis, MN 55425


 2.15.       State what the contract or                   Management
             lease is for and the nature of               agreement for motels
             the debtor's interest

                  State the term remaining                                                LANI Associates, LLC
                                                                                          c/o Jerry Carlyell Weisser
             List the contract number of any                                              4840 W. Irlo Bronson Mem Hwy
                   government contract                                                    Kissimmee, FL 34746


 2.16.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 3/3/23, for
             the debtor's interest                        property located at
                                                          1220 E Colonial Drive,
                                                          Upper, Orlando, FL
                                                          32803                           Liberty Immigration Svc, Inc
                  State the term remaining                                                c/o Anh Thu Trinh
                                                                                          1222 East Colonial Drive
             List the contract number of any                                              Suite B Rear
                   government contract                                                    Orlando, FL 32803


 2.17.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 8/31/22, for
             the debtor's interest                        property located at
                                                          1220 E Colonial Drive,
                                                          Orlando, FL 32803
                  State the term remaining                                                Long Hoang
                                                                                          dba Young Hair Design
             List the contract number of any                                              625 East Warren Ave
                   government contract                                                    Longwood, FL 32750


 2.18.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 4/30/23, for
             the debtor's interest                        property located at
                                                          Suite E, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746                        Mahadev20 LLC
                  State the term remaining                                                and Ankita Patel
                                                                                          2675 San Simeon Way
             List the contract number of any                                              Kissimmee, FL 34741
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 4 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 35 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.19.       State what the contract or                   Oral management
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining
                                                                                          MAI & Associates Inc.
             List the contract number of any                                              8010 Firenze Blvd
                   government contract                                                    Orlando, FL 32836


 2.20.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 10/31/21, for
             the debtor's interest                        property located at
                                                          Suite I, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746                        Marlene Caballero (A Genius
                  State the term remaining                                                Investment 66 LLC)
                                                                                          dba The Chateau Lounge
             List the contract number of any                                              1542 Trumbull St
                   government contract                                                    Kissimmee, FL 34744


 2.21.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 8/31/22, for
             the debtor's interest                        property located at
                                                          Suite L, 4636 W. Irlo
                                                          Bronson Memorial
                                                          Highway, Kissimmee,
                                                          FL 34746                        Miguel Sotolongo
                  State the term remaining                                                dba Brooklyn Hair Designs
                                                                                          4636 W. Irlo Bronson Mem Hwy
             List the contract number of any                                              Suite L
                   government contract                                                    Kissimmee, FL 34746


 2.22.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 6/30/22, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          301, Orlando, FL 32807          Perez-Calhoun Law Firm, PA
                  State the term remaining                                                c/o Gina Rose Perez-Calhoun
                                                                                          1035 S Semoran Blvd
             List the contract number of any                                              Suite 2-1049
                   government contract                                                    Winter Park, FL 32792


 2.23.       State what the contract or                   Month-to-month tenant
             lease is for and the nature of               rental lease, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite          Serenity Life Counseling Ctr
                                                          104 A, Orlando, FL              c/o Dr Vasco & Oswaldo Perez
                                                          32807                           672 N Semoran Blvd, Ste 104
                  State the term remaining                                                Orlando, FL 32807
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 5 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 36 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease


             List the contract number of any
                   government contract


 2.24.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 1/31/20, on a
             the debtor's interest                        5-yr option renewal, for
                                                          property located at
                                                          1226 & 1228 E Colonial
                                                          Drive, Orlando, FL
                                                          32803
                  State the term remaining                                                Sunny Beauty Supply Corp
                                                                                          c/o Johnny Ho
             List the contract number of any                                              544 Manderley Run
                   government contract                                                    Lake Mary, FL 32746


 2.25.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 7/15/21, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          303, Orlando, FL 32807
                  State the term remaining                                                Technical Health Academy LLC
                                                                                          c/o Luis Torres
             List the contract number of any                                              672 N Semoran Blvd, Ste 303
                   government contract                                                    Orlando, FL 32807


 2.26.       State what the contract or                   Oral month-to-month
             lease is for and the nature of               tenant rental lease, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          302, Orlando, FL 32807
                  State the term remaining                                                Travel Smart LLC
                                                                                          c/o Tiffany Rodak
             List the contract number of any                                              7800 Southland Blvd
                   government contract                                                    Orlando, FL 32809


 2.27.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 11/30/21, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          304, Orlando, FL 32807
                  State the term remaining                                                US Crystal INC
                                                                                          c/o Charlie Pham
             List the contract number of any                                              13808 Blue Lagoon Way
                   government contract                                                    Orlando, FL 32828


 2.28.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 5/19/22, for
             the debtor's interest                        property located at             Vinh Vu
                                                          1222 E Colonial Drive,          dba Saigon Video
                                                          Suite A, Orlando, FL            1222-A East Colonial Drive
                                                          32803                           Orlando, FL 32803
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 6 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                             Doc 35   Filed 03/26/21          Page 37 of 49
 Debtor 1 Lake Cecile Resort Inc                                                                  Case number (if known)   6:21-bk-01060-KSJ
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.29.       State what the contract or                   Tenant rental lease
             lease is for and the nature of               ending 9/30/22, for
             the debtor's interest                        property located at 672
                                                          N. Semoran Blvd, Suite
                                                          202, Orlando, FL 32807
                  State the term remaining                                                YourInsuranceSpot.Com, LLC
                                                                                          c/o Jose Lopez
             List the contract number of any                                              672 N Semoran Blvd, Ste 202
                   government contract                                                    Orlando, FL 32807




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 7 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                  Doc 35      Filed 03/26/21           Page 38 of 49

 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:21-bk-01060-KSJ
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Mary T. Nguyen                    8010 Firenze Blvd                                 Best Meridian                      D   2.3
                                               Orlando, FL 32836                                 Insurance Co                       E/F
                                                                                                                                    G




    2.2      Mary T. Nguyen                    8010 Firenze Blvd                                 Best Meridian                      D   2.1
                                               Orlando, FL 32836                                 Insurance Co                       E/F
                                                                                                                                    G




    2.3      Mary T. Nguyen                    8010 Firenze Blvd                                 Best Meridian                      D   2.2
                                               Orlando, FL 32836                                 Insurance Co                       E/F
                                                                                                                                    G




    2.4      Mary T. Nguyen                    8010 Firenze Blvd                                 Best Meridian Int'l Ins            D   2.5
                                               Orlando, FL 32836                                 Co                                 E/F
                                                                                                                                    G




    2.5      Mary T. Nguyen                    8010 Firenze Blvd                                 Cao Hung Doan                      D
                                               Orlando, FL 32836                                                                    E/F       3.2
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                 Doc 35    Filed 03/26/21         Page 39 of 49

 Debtor       Lake Cecile Resort Inc                                                  Case number (if known)   6:21-bk-01060-KSJ


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Mary T. Nguyen                    8010 Firenze Blvd                           Best Meridian                    D   2.4
                                               Orlando, FL 32836                           Insurance Co                     E/F
                                                                                                                            G




    2.7      Mary T. Nguyen                    8010 Firenze Blvd                           Interessant                      D
                                               Orlando, FL 32836                           Hospitality, LLC                 E/F       3.5
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 40 of 49




 Fill in this information to identify the case:

 Debtor name         Lake Cecile Resort Inc

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)         6:21-bk-01060-KSJ
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $149,753.28
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $588,262.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,345,090.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                          Doc 35         Filed 03/26/21             Page 41 of 49
 Debtor       Lake Cecile Resort Inc                                                                    Case number (if known) 6:21-bk-01060-KSJ



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Colonial Real Estate Group,                       Civil                      9th Cir, Orange County, FL                   Pending
               LLC v. Lake Cecile Resort,                                                   425 N Orange Avenue                          On appeal
               Inc.                                                                         Orlando, FL 32801
                                                                                                                                         Concluded
               2020-CA-010078-O

       7.2.    Interessant Hospitality, LLC v.                   Breach of                  9th Cir, Orange County, FL                   Pending
               Lake Cecile Resort, Inc., et al.                  agreement/Counte           425 N Orange Avenue                          On appeal
               2017-CA-004387-O                                  rclaim                     Orlando, FL 32801
                                                                                                                                         Concluded

       7.3.    Cao Hung Doan v. Lake                             Breach of contract         9th Cir, Orange County, FL                   Pending
               Cecile Resort, Inc., et al.                                                  425 N Orange Avenue                          On appeal
               2019-CA-004718-O                                                             Orlando, FL 32801
                                                                                                                                         Concluded

       7.4.    Best Meridian Insurance                           Foreclosure                9th Cir, Orange County, FL                   Pending
               Company vs. Lake Cecile                                                      425 N Orange Avenue                          On appeal
               Resort Inc, et al.                                                           Orlando, FL 32801
                                                                                                                                         Concluded
               2020-CA-004274-O

       7.5.    Best Meridian Insurance                           Foreclosure                9th Cir, Osceola County, FL                  Pending
               Company vs. Lake Cecile                                                      2 Courthouse Square                          On appeal
               Resort Inc, et al.                                                           Kissimmee, FL 34741
                                                                                                                                         Concluded
               2020 CA 001127 MF




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                          Doc 35         Filed 03/26/21             Page 42 of 49
 Debtor       Lake Cecile Resort Inc                                                                    Case number (if known) 6:21-bk-01060-KSJ



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.6.    Best Meridian Insurance                           Foreclosure               9th Cir, Osceola County, FL            Pending
               Company vs. Lake Cecile                                                     2 Courthouse Square                    On appeal
               Resort Inc, et al.                                                          Kissimmee, FL 34741
                                                                                                                                  Concluded
               2020 CA 001128 MF

       7.7.    Best Meridian Insurance                           Foreclosure               9th Cir, Osceola County, FL            Pending
               Company vs. Lake Cecile                                                     2 Courthouse Square                    On appeal
               Resort Inc, et al.                                                          Kissimmee, FL 34741
                                                                                                                                  Concluded
               2020 CA 001129 MF

       7.8.    Best Meridian International                       Foreclosure               9th Cir, Osceola County, FL            Pending
               Insurance Company SPC vs.                                                   2 Courthouse Square                    On appeal
               Lake Cecile Resort Inc, et al.                                              Kissimmee, FL 34741
                                                                                                                                  Concluded
               2020 CA 001130 MF

       7.9.    Lake Cecile Resort, Inc. v.                       Eviction                  9th Cir, Osceola County, FL            Pending
               Russell Jewell, et al.                                                      2 Courthouse Square                    On appeal
               2021 CC 000862 EV                                                           Kissimmee, FL 34741
                                                                                                                                  Concluded

       7.10 Lake Cecile Resort, Inc. v.                          Eviction                  9th Cir, Osceola County, FL            Pending
       .    Camron Louis Burrill, et al.                                                   2 Courthouse Square                    On appeal
               2020 CC 000884 EV                                                           Kissimmee, FL 34741
                                                                                                                                  Concluded

       7.11 Lake Cecile Resort, Inc. v.                          Eviction                  9th Cir, Osceola County, FL            Pending
       .    Airiana Rosado, et al.                                                         2 Courthouse Square                    On appeal
               2019 CC 003310 EV                                                           Kissimmee, FL 34741
                                                                                                                                  Concluded

       7.12 Lake Cecile Resort, Inc. v.                          Eviction                  9th Cir, Osceola County, FL            Pending
       .    Bradley David Knirnschild, et                                                  2 Courthouse Square                    On appeal
               al.                                                                         Kissimmee, FL 34741
                                                                                                                                  Concluded
               2019 CC 002065 EV

       7.13 Lake Cecile Resort, Inc. v.                          Eviction                  9th Cir, Osceola County, FL            Pending
       .    Kathryn Duart                                                                  2 Courthouse Square                    On appeal
               2019 CC 002486 EV                                                           Kissimmee, FL 34741
                                                                                                                                  Concluded

       7.14 David Mercado v. Lake Cecile                         Negligence                9th Cir, Osceola County, FL            Pending
       .    Resort, Inc., et al.                                                           2 Courthouse Square                    On appeal
               2019 CA 001928 ON                                                           Kissimmee, FL 34741
                                                                                                                                  Concluded


       7.15 Osceola County v. Lake                               Code enforcement          Code Enforcement Board,                Pending
       .    Cecile Resort, Inc.                                                            Osceola County                         On appeal
               CT20-10406                                                                  1 Courthouse Square, Suite             Concluded
                                                                                           1100
                                                                                           Kissimmee, FL 34741

       7.16 Osceola County v. Lake                               Code enforcement          Code Enforcement Board,                Pending
       .    Cecile Resport, Inc.                                                           Osceola County                         On appeal
               CT19-07203                                                                  1 Courthouse Square, Suite             Concluded
                                                                                           1100
                                                                                           Kissimmee, FL 34741

       7.17 Osceola County v. Lake                               Code enforcement          Code Enforcement Board,                Pending
       .    Cecile Resort, Inc.                                                            Osceola County                         On appeal
               CT19-06664                                                                  1 Courthouse Square, Suite             Concluded
                                                                                           1100
                                                                                           Kissimmee, FL 34741

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                            Doc 35          Filed 03/26/21          Page 43 of 49
 Debtor      Lake Cecile Resort Inc                                                                         Case number (if known) 6:21-bk-01060-KSJ



               Case title                                        Nature of case               Court or agency's name and          Status of case
               Case number                                                                    address
       7.18 Osceola County v. Lake                               Code enforcement             Code Enforcement Board,                  Pending
       .    Cecile Resort, Inc.                                                               Osceola County                           On appeal
               CT20-05452                                                                     1 Courthouse Square, Suite               Concluded
                                                                                              1100
                                                                                              Kissimmee, FL 34741

       7.19 Osceola County v. Lacke                              Code enforcement             Code Enforcement Board,                  Pending
       .    Cecile Resort Inc                                                                 Osceola County                           On appeal
               CT19-01070                                                                     1 Courthouse Square, Suite               Concluded
                                                                                              1100
                                                                                              Kissimmee, FL 34741

       7.20 Osceola County v. Lake                               Code enforcement             Code Enforcement Board,                  Pending
       .    Cecile Resort, Inc.                                                               Osceola County                           On appeal
               BCT19-0294                                                                     1 Courthouse Square, Suite               Concluded
                                                                                              1100
                                                                                              Kissimmee, FL 34741

       7.21 John Duran vs. Lani                                  Workers                      State of Florida                         Pending
       .    Associates, LLC, et al.                              Compensation                 Division of Administrative               On appeal
               19-025220TWS                                                                   Hearings                                 Concluded
                                                                                              Office of Judges of
                                                                                              Compensation Claims
                                                                                              225 S Westmonte Dr, Ste
                                                                                              3300
                                                                                              Altamonte Springs, FL
                                                                                              32714


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                           Doc 35        Filed 03/26/21             Page 44 of 49
 Debtor        Lake Cecile Resort Inc                                                                    Case number (if known) 6:21-bk-01060-KSJ



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Fisher Rushmer, P.A.
                 390 North Orange Avenue
                 Suite 2200
                 Orlando, FL 32801-1642                                                                                        Various              $56,455.00 *

                 Email or website address                                                                       *Includes payment of legal services and
                 dmcfarlin@fisherlawfirm.com                                                                    costs for pending lawsuits and other
                                                                                                                representations provided prior to the
                 Who made the payment, if not debtor?                                                           petition date.
                 MAI & Associates, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Best Meridian Insurance Co
       .    Attn: Managing or Gen. Agent                         Refinanced mortgage on property located
                8950 SW 74 Court, 24th Floor                     at 4840 W. Irlo Bronson Mem. Hwy,
                Miami, FL 33156                                  Kissimmee, FL 34746                                     5/24/19                $2,010,000.00

                Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 45 of 49
 Debtor      Lake Cecile Resort Inc                                                                     Case number (if known) 6:21-bk-01060-KSJ




            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 46 of 49
 Debtor      Lake Cecile Resort Inc                                                                     Case number (if known) 6:21-bk-01060-KSJ




 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Walter C. Parsons, II                                                                                                      2015 - present
                    Door to Door Accounting, LLC
                    2813 Sonoma Way
                    Rockledge, FL 32955

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 47 of 49
 Debtor      Lake Cecile Resort Inc                                                                     Case number (if known) 6:21-bk-01060-KSJ



              None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Walter C. Parsons, II                                                                                                2015 - present
                    Door to Door Accounting, LLC
                    2813 Sonoma Way
                    Rockledge, FL 32955

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Walter C. Parsons, II
                    Door to Door Accounting, LLC
                    2813 Sonoma Way
                    Rockledge, FL 32955
       26c.2.       Officers of debtor



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Best Meridian Insurance Co
                    Attn: Managing or Gen. Agent
                    8950 SW 74 Court, 24th Floor
                    Miami, FL 33156

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mary T. Nguyen                                 8010 Firenze Blvd                                   Stockholder, Director &               100%
                                                      Orlando, FL 32836                                   President

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Long Vinh Nguyen                               8010 Firenze Blvd                                   Vice President                        0%
                                                      Orlando, FL 32836

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Thanh Vinh Nguyen                              8010 Firenze Blvd                                   Secretary                             0%
                                                      Orlando, FL 32836




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 48 of 49
 Debtor      Lake Cecile Resort Inc                                                                     Case number (if known) 6:21-bk-01060-KSJ



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                                                Fees &
       .    Mary T. Nguyen                                                                                                                 reimbursement of
               8010 Firenze Blvd                                                                                                           expenses and
               Orlando, FL 32836                                 About $36,000                                           2020-2021         transportation

               Relationship to debtor
               President


       30.2                                                                                                                                Fees &
       .    Long Vinh Nguyen                                                                                                               reimbursement of
               8010 Firenze Blvd                                                                                                           expenses and
               Orlando, FL 32836                                 About $24,000                                           2020-2021         transportation

               Relationship to debtor
               Vice President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                              Case 6:21-bk-01060-KSJ                         Doc 35          Filed 03/26/21             Page 49 of 49
 Debtor      Lake Cecile Resort Inc                                                                     Case number (if known) 6:21-bk-01060-KSJ



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 26, 2021

 /s/ Mary T. Nguyen                                                     Mary T. Nguyen
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
